     Case 8:19-cv-00302-AG-KES Document 5-1 Filed 02/15/19 Page 1 of 1 Page ID #:65

AO 440(Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                   Central District of California


                         Pritish Vora




                           Plaintiffs)
                                v.                                      Civil Action No.
                                                                                              gagCV19-00302 AG (KESx)
     EQUIFAX INFORMATION SERVICES, LLC;
    EXPERIAN INFORMATION SOLUTIONS, INC.;
              TRANS UNION, LLC

                          Defendants)


                                                SUMMONS IN A CIVIL ACTION

7'O: (Defendant's name and address)
                                         EXPERIAN INFORMATION SOLUTIONS, INC
                                         c/o registered agent
                                         CT CORPORATION SYSTEM
                                         818 WEST SEVENTH STREET, SUITE 930
                                         LOS ANGELES, CA 90017


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
                                                                                                              in Fed. R. Civ.
are the United States or a United States agency, or an officer or employee of the United States described
                                                      an
P. 12(a)(2) or(3) —you must serve on the plaintiff answer        to the attached complaint  or  a motion  under  Rile 12 of
the Federal Rules of Civil Procedure. The answer or motion must be      served on the plaintiff or plaintiff's attorney,
whose name and address are:
                                 Pritish Vora
                                 27758 Santa Marg. Pkwy, #530
                                 Mission Viejo, CA 92691




       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT                     ~~s ~~~,:
                                                                                                             4~~~~~~.
Date:             02/14/2019                                                               LQ~~ Vl►~GERS
                                                                                      Signature ofClerk or      .~;:      w
                                                                                                                    ` ,,r-
                                                                                                                ~m.~ ~,~~
